390 F.2d 652
UNITED STATES of America, Appellee,v.Carl Marion SISK, Jr., Appellant.
No. 11512.
United States Court of Appeals Fourth Circuit.
Argued Jan. 9, 1968.Decided Feb. 8, 1968.

Henry C. Fisher, Asheville, N.C.  (Court-appointed counsel), for appellant.
Wm. Medford, U.S. Atty.  (James O. Israel, Jr., Asst. U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, CRAVEN, Circuit Judge, and MERHIGE, District Judge.
PER CURIAM:


1
We find the evidence identifying this defendant as the bank robber quite sufficient to support the conviction.


2
The defendant took the witness stand in support of a claimed alibi.  In the course of his direct examination, he volunteered the fact that he had been apprehended in the act of a later robbery of the same bank.  Under those circumstances, there was certainly no impropriety in permitting the District Attorney on cross-examination to inquire about his conviction for the second robbery.


3
Affirmed.